MANAGEMENT CONSULTING AGREEMENT




THIS AGREEMENT dated effective as of the 25 day of June, 2014.




BETWEEN:

MITCHELL REED MILLER, business person, having an address located at Gallery
Plaza 103 De Diego Avenue Apt. 601 Buzon 607 San Juan, Puerto Rico 00911




(hereinafter called the ”Consultant”)




OF THE FIRST PART




AND:

POLY SHIELD TECHNOLOGIES INC., a company incorporated under the laws of the
State of Delaware, having an address located at 888 S. Andrews, Fort Lauderdale
FL  33316   




(hereinafter called the “Company”)




OF THE SECOND PART

WHEREAS:




A.

The Consultant has acted as a director of the Company since May 11, 2012 and
previously acted as C.E.O and President from May 11, 2012 to February 6, 2013;




The Company wishes to compensate the Consultant for acting as the Company’s
Senior Vice President of Business Development on the terms and conditions set
forth in this Agreement,




B.

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.

CONSULTING SERVICES




1.1

The Company hereby engages the Consultant to provide the Consulting Services to
the Company in accordance with the terms and conditions of this Agreement and
the Consultant hereby accepts such engagement.




1.2

The Consultant agrees to act as the Senior Vice President of Business
Development of the Company, reporting directly to the Company’s Chief Executive
Officer and the Company’s board of directors (the “Board”), and to perform the
following services and undertake the following responsibilities and duties to
the Company as consulting services, subject to the supervision and control of
the Board (the "Consulting Services"):   




(a)

Establishing the Company’s development into other territories;




(b)

Overseeing all aspects of the development of the Company into other territories
and the creation of subsidiaries if required;




(c)

Working with the Chief Technical Officer of the Company in reviewing other
products that may complement the Company’s current technology, partnerships or
potential joint ventures;




(d)

Working with the Chief Technical Officer of  the Company in anticipating and
reacting to major technology changes and developing technology contingency
plans;





--------------------------------------------------------------------------------

2










(e)

Working with the Company’s executive team to assess and recommend technologies
to customers and potential customers of the Company and assisting the Company’s
marketing efforts as needed; and

 

(d)

performing such other duties and observing such instructions as may be
reasonably assigned from time to time by or on behalf of the Board in the
Consultant’s capacity as Senior Vice President of Business Development provided
such duties are within the scope of the Company’s business and implementation of
the Company’s business plan.




1.3

The Consultant shall devote such attention and energies to the business affairs
of the Company as may be reasonably necessary for the discharge of his duties as
Senior Vice President of Business Development, provided that, subject to the
terms and conditions set out in this Agreement, the Consultant may engage in
reasonable investment, business and other activities that do not interfere with
the Consultant's obligations hereunder.




1.4

The Consultant will at all times be an independent contractor and the Consultant
will not be deemed to be an employee of the Company.  The Consultant shall be
responsible for all taxes or deductions as required to by remitted in the
Consultant’s country of domicile.




2.

CONSULTING FEE AND REIMBURSEMENT OF EXPENSES




2.1

During the Term, the Company shall pay the Consultant a consulting fee in
consideration of the provision of the Consulting Services equal to $22,500 US
per month (the "Consulting Fee").  




2.2

The Consulting Fee is to be paid as of April 1, 2014.




2.3

In addition to paying the Consulting Fee and upon the submission of proper
vouchers and other authorizations in accordance with the Company’s expense and
reimbursement policies and procedures as may exist from time to time, the
Company will reimburse the Consultant for all normal and reasonable travel and
other specific expenses incurred by the Consultant during the Term and in
connection with the performance by the Consultant of the Consulting Services.  




3.

TERM OF SERVICES




3.1

The Consultant shall provide the Consulting Services to the Company for a term
beginning on the date of this Agreement and continuing until the close of
business on the third (3rd) anniversary of the date of this Agreement (the
“Termination Date”), unless this Agreement is terminated earlier or extended in
accordance with the terms and conditions set forth in this Agreement (the
“Term”)  




3.2

The Company may terminate this Agreement prior to the Termination Date:  (i) at
any time on ninety days’ prior written notice; or (ii) without prior notice upon
the occurrence of any of the following events (each an “Event of Default”):




(a)

the Consultant’s commission of an act of fraud, theft or embezzlement or other
similar willful misconduct;




(b)

the neglect or breach by the Consultant of his material obligations or
agreements under this Agreement; or




(c)

the Consultant’s refusal to follow the lawful directives of the Board,




provided that written notice of the Event of Default has been delivered to the
Consultant, and further provided the Consultant has failed to remedy such Event
of Default within ten (10) days of the date such written notice was delivered to
the Consultant.





--------------------------------------------------------------------------------

3










3.3

   The Consultant may terminate this Agreement at any time prior to the
Termination Date upon sixty days’ prior written notice.




3.4

On termination of this Agreement for any reason, all rights and obligations of
each party that are expressly stated to survive termination or continue after
termination will survive termination and continue in full force and effect as
contemplated in this Agreement.




4.

PROPRIETARY INFORMATION AND DEVELOPMENTS




4.1

Confidential Information. The Consultant acknowledges and agrees that, during
the course of providing the Consulting Services to the Company, he will have
access to secret and confidential information relating to the Company (the
“Confidential Information”) and that the following restrictive covenants are
necessary to protect the interests and continued success of Company.  Except in
the course of the performance of the duties of the Consultant hereunder during
the Term in good faith for the sole and exclusive benefit of the Company and in
accordance with such confidentiality practices as may be established from time
to time by the Company, and except where required by law, the Consultant shall
not disclose any Confidential Information to any person or entity at any time
during or after the expiration or earlier termination of this Agreement.  As
used in this Agreement, Confidential Information includes, without limitation,
all information of a technical or commercial nature (such as information
consisting of research and development, patents, trademarks and copyrights and
applications thereto, formulas, codes, computer programs, software,
methodologies, processes, innovations, software tools, know-how, knowledge,
designs, drawings specifications, concepts, data, reports, techniques,
documentation, pricing, marketing plans, customer and prospect lists, trade
secrets, financial information, salaries, business affairs, suppliers, profits,
markets, sales strategies, forecasts and personnel information), whether written
or oral, relating to the Company or the business and affairs of the Company, its
customers and/or other business associates.  The term "Confidential Information"
shall not include information that (i) has been made available to the public
generally through no fault of or no breach of any duty or obligation owed by the
Consultant;  (ii) that the Company regularly gives to third parties without
restriction on use or disclosure; (iii) that is shown by documentary evidence to
have been independently developed by the Consultant after the date the
Consultant ceases to act for the Company in any capacity, without access to or
utilizing any relevant Confidential Information; or (iv) that has been received
lawfully and in good faith after the date the Consultant ceases to act for the
Company in any capacity from a third party who did not derive it from the
Company.  If the Consultant is required by law, including, without limitation,
by subpoena or civil discovery request, to disclose any Confidential
Information, the Consultant shall immediately notify the Company in writing of
the particulars of such requested disclosure and shall reasonably cooperate with
the Company in seeking a protective order prohibiting or limiting such
disclosure to the extent permitted by law.  In any event, the Consultant shall
limit its disclosure of Confidential Information to that portion of such
Confidential Information that it is legally required to disclose.




4.2

Creations. The Consultant acknowledges and agrees that all patents, copyrights,
trademarks, service marks, trade secrets, inventions, discoveries, creations,
devices, designs, specifications, processes, techniques, methods, procedures,
analysis, know-how and other proprietary rights (including computer programs,
source codes, object codes, technical documentation, forms, protocols, manuals,
evaluation tools and methodologies), and any and all modifications, improvements
and enhancements thereof, that are conceived, developed, made or reduced to
practice by or under the direction of the Consultant (either alone or jointly
with others), including, without limitation, all patentable works created by or
under the direction of the Consultant and all copyrightable works created by or
under the direction of the Consultant as “works made for hire” under applicable
law, directly or indirectly arising from, related to or in connection with the
properties, business, operations, opportunities or prospects of the Company (or
any of its affiliates), or that are paid for by, or created at the direction of,
the Company (or any of its affiliates), at any time during the period beginning
on the date of this Agreement and ending on the date that Consultant ceases to
act as a consultant (or any similar capacity) of the Company (or any of its
affiliates) or the third anniversary of this Agreement, whichever is longer (the
“Exclusive Period”) (collectively, “Creations”), shall be and remain the sole
and exclusive property of the Company (or such affiliates).  In the event that
any Creations are not “works made for hire” under applicable law, the Consultant
shall, and hereby does, irrevocably and unconditionally assign and transfer all
rights, title and interests in and to such Creations to





--------------------------------------------------------------------------------

4










the Company (or such affiliate), to the maximum extent permitted by applicable
law, without further compensation and without warranty of the Consultant other
than as to a warranty of no prior assignment of such rights, title and
interests.  The Consultant further agrees (i) to disclose promptly to the
Company all Creations that are conceived, developed, made or reduced to practice
by or at the direction of the Consultant (either alone or jointly with others),
(ii) to assign all rights, title and interests in such Creations to the Company
(or its affiliate), to the maximum extent permitted by applicable law, without
further compensation and without warranty of the Consultant other than as to a
warranty of no prior assignment of such rights, title and interests, and (iii)
to execute and deliver any and all applications, assignments or other
instruments that the Company (or its affiliate) may deem necessary or desirable
in order to permit the Company (or such affiliate), at its sole cost and
expense, to perfect the assignment and transfer all rights, title and interests
in and to such Creations to the Company (or such affiliate), and to apply for,
prosecute, obtain and protect any and all patents, copyrights, trademarks,
service marks, trade secrets or other proprietary rights in and to such
Creations in the United States and foreign countries.  




4.3

Unrelated Creations.  Subject to Sections 4.4 and 4.5, Unrelated Creations shall
not be deemed to be the property of the Company (or any its affiliates), and the
Consultant shall have no obligations to the Company with respect to such
Unrelated Creations.  “Unrelated Creations” means any patents, copyrights,
trademarks, service marks, trade secrets, inventions, discoveries, creations,
devices, designs, specifications, processes, techniques, methods, procedures,
analysis, know-how or other proprietary rights conceived, developed, made or
reduced to practice by or under the direction of the Consultant (either alone or
jointly with others) (i) at any time during the Exclusive Period that are not
directly or indirectly arising from, related or connection with the properties,
business, operations, opportunities or prospects of the Company (or any of its
affiliates), and/or that have not been paid for by, or created at the direction
of, the Company (or any of its affiliates), or (ii) at any time after the
expiration of the Exclusive Period, subject to Sections 4.4 and 4.5.




4.4

Non-Competition.  The Consultant agrees that during the Term of this Agreement
 (the “Restricted Period”), the Consultant will not, except with the prior
consent or approval of the Board, which consent or approval is to be evidenced
by resolution passed (i) at a meeting of the Board duly held and at which a
valid quorum was present and voted, or (ii) by written consent executed by all
of the members of the Board then appointed or elected, directly or indirectly,
whether or not for compensation, be engaged in or have any financial interest in
any business, wherever located, competing with or which may compete with the
Company in any business that the Company is engaged in, or that the Consultant
knows or reasonably should know, that the Company intends to engage in in each
case during the Restricted Period (the “Company Business”).  For purposes of
this Agreement, the Consultant will be deemed to be "engaged in or to have a
financial interest in" a business if the Consultant is an owner, shareholder,
employee, officer, director, partner, agent, consultant, service provider,
representative, salesperson, advisor, investor, principal, joint venturer or
member of or to any Person (defined below), which is engaged in such a business,
or if the Consultant directly or indirectly receives remuneration from or
performs services for such a Person, or if a member of such Consultant's
Immediate Family (defined below) beneficially owns an equity interest, or
interest convertible into equity, in any such entity; provided, however, that
the foregoing will not prohibit the Consultant from owning, for the purpose of
passive investment, less than 5% of any class of securities of a publicly held
corporation actively traded on a national securities exchange, the U.S.
over-the-counter securities markets or any foreign securities exchange or
market.  “Person” means any individual, corporation, trust, association,
partnership, proprietorship, joint venture or other entity.  “Immediate Family”
means an individual’s spouse or children.




4.5

Non-Solicitation / Non-Interference.  During the Restricted Period the
Consultant will not, except with the prior consent or approval of the Board,
which consent or approval is to be evidenced by resolution passed (i) at a
meeting of the Board duly held and at which a valid quorum was present and
voted, or (ii) by written consent executed by all of the members of the Board
then appointed or elected, directly or indirectly, acting as an employee, owner,
shareholder, partner, member, joint venturer, contractor, advisor,
representative, officer, director, agent, salesperson, consultant, service
provider, advisor, investor or principal of any Person:








--------------------------------------------------------------------------------

5










(a)

solicit, advise, provide or sell, directly or indirectly, any services or
products of the same or similar nature to services or products of the Company to
any client or prospective client of the Company in the Company Business.  For
purposes of this Agreement the term “prospective client” shall mean any Person
or group of associated Persons whose business the Company has solicited at any
time from the date of this Agreement to the date that the Consultant ceases to
act for the Company in any capacity whatsoever (the “Service Period”);




(b)

solicit, request or otherwise attempt to induce or influence, directly or
indirectly, any present client, distributor or supplier, or prospective client,
distributor or supplier, of the Company, or other Persons sharing a business
relationship with the Company, to cancel, limit or postpone their business with
the Company, or otherwise take action which might be to the disadvantage of the
Company; or




(c)

hire or solicit for employment, directly or indirectly, or induce or actively
attempt to influence, any employee, officer, director, agent, contractor or
other business associate of (i) the Company or (ii) of any other Person, if such
Person's primary responsibilities were related to the Company during the Service
Period to terminate his or, her employment or discontinue such person's
consultant, contractor or other business association with the Company or the
Company’s  affiliates.




4.6

Scope of Restrictive Covenants.  In the event that any of the provisions of this
Article 4 should ever be adjudicated to exceed the time, geographic, product or
service and/or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, geographic, product or service and/or other limitations
permitted by applicable law.  If the covenants of this Article 4 are determined
to be wholly or partially unenforceable in any jurisdiction, such determination
shall not be a bar to or in any way diminish the Company’s right to enforce such
covenants in any other jurisdiction.




4.7

Injunctive Relief.  The Consultant acknowledges and agrees that in the event of
a breach or threatened breach of the provisions of this Article 4, the Company
may suffer irreparable harm and money damages alone would not afford the Company
an adequate remedy and, therefore, the Company shall be entitled to obtain
immediate injunctive relief, including, without limitation, a temporary
restraining order and a preliminary and permanent injunction, in any court of
competent jurisdiction (without being obligated to post a bond or other
collateral) restraining the Consultant from such breach or threatened breach of
the restrictive covenants contained in this Article 4.  Nothing in this Section
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach, including, without
limitation, the recovery of monetary damages from the Consultant.




5.

PARTIES BENEFITED; ASSIGNMENTS




5.1

This Agreement shall be binding upon, and inure to the benefit of, the
Consultant, his heirs and his personal representative or representatives, and
upon the Company and its successors and assigns. Neither this Agreement nor any
rights or obligations hereunder may be assigned by the Consultant.




6.

NOTICES




6.1

Any notice required or permitted by this Agreement shall be in writing, sent by
registered or certified mail, return receipt requested, or by overnight courier,
addressed to the Board and the Company at its then principal office, or to the
Consultant at the address set forth in the preamble, as the case may be, or to
such other address or addresses as any party hereto may from time to time
specify in writing for the purpose in a notice given to the other parties in
compliance with this Section 6.  Notices shall be deemed given when delivered.





--------------------------------------------------------------------------------

6










7.

GOVERNING LAW




7.1

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware and each party hereto adjourns to the jurisdiction of the
courts of the State of Delaware.




8.

REPRESENTATIONS AND WARRANTIES




8.1

The Consultant represents and warrants to the Company that (a) the Consultant is
under no contractual or other restriction which is inconsistent with the
execution of this Agreement, the performance of his duties hereunder or other
rights of Company hereunder, and (b) the Consultant is under no physical or
mental disability that would hinder the performance of his duties under this
Agreement.




9.

MISCELLANEOUS




9.1

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof.




9.2

This Agreement supersedes any prior written or oral agreements or understandings
between the parties relating to the subject matter hereof.




9.3

No modification or amendment of this Agreement shall be valid unless in writing
and signed by or on behalf of the parties hereto.




9.4

A waiver of the breach of any term or condition of this Agreement shall not be
deemed to constitute a waiver of any subsequent breach of the same or any other
term or condition.




9.5

This Agreement is intended to be performed in accordance with, and only to the
extent permitted by, all applicable laws, ordinances, rules and regulations. If
any provision of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent, be held invalid or
unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.




9.6

The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.




9.7

The Consultant acknowledges and agrees that O'Neill Law Corporation has acted
solely as legal counsel for the Company and that the Consultant has been advised
to obtain independent legal advice prior to execution of this Agreement.







-- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK --








--------------------------------------------------------------------------------

7










9.8

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.




IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.










/s/ Mitchell Reed Miller

Mitchell Reed Miller







POLY SHIELD TECHNOLOGIES INC.

by its authorized signatory:







/s/ Rasmus Norling

Rasmus Norling, Chief Executive Officer











